___________

                                      No. 95-2871
                                      ___________

United States of America,                   *
                                            *
              Appellee,                     *
                                            * Appeal from the United States
     v.                                     * District Court for the
                                            * Eastern District of Missouri.
Yoganand Premachandra,                      *      [UNPUBLISHED]
                                            *
              Appellant.                    *
                                      ___________

                      Submitted:       March 5, 1996

                             Filed:   March 8, 1996
                                      ___________

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________


PER CURIAM.


     Yoganand      Premachandra,      a   federal    inmate,   appeals   the    district
court's1   order   denying     his    motion   for    a   medical   furlough,   and   his
subsequent motions for reconsideration.              We affirm.


     We agree with the district court that 18 U.S.C. § 3622 vests
authority to grant medical furloughs with the Bureau of Prisons (BOP), not
the federal courts.       See 18 U.S.C. § 3622(a)(3) ("The Bureau of Prisons may
release a prisoner from . . . imprisonment for a limited period . . .
to—(a) visit a designated place for a period not to exceed thirty days
. . . for the purpose of— . . . (3) obtaining medical treatment not
otherwise available.").         We note that the BOP provides both medical
furloughs and escorted medical trips.           See 28 C.F.R. § 570 subpts. C & D
(1995).




     1
      The Honorable Donald J. Stohr, United States District Judge
for the Eastern District of Missouri.
     To the extent Premachandra suggests 28 U.S.C. § 2241 would permit a
federal court to grant the relief he seeks, see Prushinowski v. Hanbrick,
570 F. Supp. 863, 869 (E.D. N.C. 1983); Bartling v. Ciccone, 376 F. Supp.
200, 203, 205 (W.D. Mo. 1974), we note that Premachandra is incarcerated
outside the Eastern District of Missouri.   See United States v. Hutchings,
835 F.2d 185, 186-87 (8th Cir. 1987) (§ 2241 petition must be brought in
district where prisoner is incarcerated).


     Accordingly, the judgment is affirmed.


     A true copy.


           Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-